STATE OF WEST VIRGINIA

                           SUPREME COURT OF APPEALS
                                                                                       FILED
                                                                                   September 15, 2017
JIMMY HAMMONDS,                                                                   RORY L. PERRY II, CLERK
Claimant Below, Petitioner                                                      SUPREME COURT OF APPEALS
                                                                                    OF WEST VIRGINIA


vs.)   No. 16-1091 (BOR Appeal No. 2051328)
                   (Claim No. 2015023528)

CONSOL OF KENTUCKY, INC.,
Employer Below, Respondent

                               MEMORANDUM DECISION
      Petitioner Jimmy Hammonds, by Anne L. Wandling, his attorney, appeals the decision of
the West Virginia Workers’ Compensation Board of Review. Consol of Kentucky, Inc., by James
W. Heslep, its attorney, filed a timely response.

        The issue on appeal is whether Mr. Hammonds developed carpal tunnel syndrome in the
course of and resulting from his employment. The claims administrator rejected the claim on
August 19, 2015. The Office of Judges modified and affirmed the decision in its May 11, 2016,
Order. The Order was affirmed by the Board of Review on October 24, 2016. The Court has
carefully reviewed the records, written arguments, and appendices contained in the briefs, and the
case is mature for consideration.

       This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these reasons,
a memorandum decision is appropriate under Rule 21 of the Rules of Appellate Procedure.

         Mr. Hammonds, an electrician, alleges that he developed carpal tunnel syndrome in the
course of and resulting from his employment. An EMG/NCV taken on October 17, 2012, showed
bilateral severe carpal tunnel syndrome slightly worse on the right. Mr. Hammonds was in a motor
vehicle accident in 2012. A letter from Allstate Insurance dated August 21, 2013, requested Mr.
Hammonds to submit supporting documents that his carpal tunnel syndrome is related to his car
accident. The letter stated that there was no injury to Mr. Hammonds’s hands at that time and he
needed to submit supporting documentation if he felt it was related to his carpal tunnel syndrome.


                                                  1
         The February 4, 2015, Report of Injury states that Mr. Hammonds worked as an
underground electrician. The injury was listed as to his hands and arms from twisting and turning
wrenches, pulling and pushing equipment, and lifting chain hoists. Lon Lafferty, M.D., completed
the physician’s section and diagnosed occupational bilateral carpal tunnel syndrome. The date of
initial treatment was November 23, 2012. The claims administrator rejected the claim on August
19, 2015. It stated that it requested additional information from Dr. Lafferty that was not received.
It also found that the medical information provided shows the carpal tunnel syndrome is due to a
June of 2012 car accident.

        In a September 9, 2015, treatment note, Dr. Lafferty evaluated Mr. Hammonds for back
pain. Mr. Hammonds reported that he tried to plug a tire the day before but his hands went numb
when he was pushing on the plug handle. His past medical history included bilateral carpal tunnel
syndrome repair. Dr. Lafferty said the carpal tunnel syndrome was documented in his office for
two years or so. He related the carpal tunnel syndrome to a long history of repetitive stress injury
to the wrists.

       Mr. Hammonds answered interrogatories on October 5, 2015, indicating that he had
surgery on his elbows and hands at Kings Daughter’s Medical Center. He stated that he has been
diagnosed with degenerative disc disease in his neck and back. He stopped working on November
23, 2013, due to carpal tunnel syndrome. He stated that he chews tobacco, has no hyperthyroidism,
and has never been diagnosed with diabetes.

       In an October 12, 2015, treatment note, Dr. Lafferty stated that Mr. Hammonds continued
to have pain, numbness, and weakness in both hands. His grip strength was decreased bilaterally
and it was painful. Dr. Lafferty related the carpal tunnel syndrome to his work and a previous
motor vehicle accident.

        Mr. Hammonds testified in a deposition on January 15, 2016, that as an electrician he
worked with wrenches, ratchets, drills, grinders, and other maintenance tools. The drills and
grinders were vibrating tools. He began experiencing tingling, numbness and swelling bilaterally
in 2009. He was in a car accident in 2012, with the main injury being to his neck. He had hand and
elbow surgery in November of 2013 and was taken off of work on November 23, 2013, by Dr.
Lafferty. Mr. Hammonds stated that he writes left handed but is ambidextrous for other tasks. His
symptoms are about the same in both hands. Surgery initially helped but after healing he
experiences loss of strength, tingling, and numbness. He noted that he has rotator cuff tears in both
shoulders and previously underwent cubital tunnel release. He stated that he has no hobbies or
activities in which he uses his hands in a forceful repetitive action. He had high blood pressure in
the past for which he took medication.

        The Office of Judges modified the claims administrator’s rejection of the claim and rejected
the claim on the basis that the evidence shows the carpal tunnel syndrome is not work-related on
May 11, 2016. It found that Mr. Hammonds has been treated by Dr. Lafferty for bilateral carpal
tunnel syndrome since November of 2012. He stopped working on November 23, 2013, when he
underwent carpal tunnel syndrome release on his right hand and cubital tunnel surgery at the elbow.
This predated his application for benefits for an occupational disease. Dr. Lafferty completed the
                                                 2
physician’s section of the Report of Injury and diagnosed bilateral carpal tunnel syndrome. Dr.
Lafferty’s treatment notes indicate that Mr. Hammonds has some back problems in addition to
carpal tunnel syndrome. Dr. Lafferty stated in a September 9, 2015, note that Mr. Hammonds’s
bilateral carpal tunnel syndrome was documented in his record at that office for over the past two
years and that the condition was related to a long history of repetitive stress injury to the wrists.
The Office of Judges noted that Mr. Hammonds was in a motor vehicle accident in 2012 and
injured his neck. A letter from Allstate Insurance requested that he submit supporting documents
that his carpal tunnel syndrome was related to the injury. The Office of Judges therefore
determined that he had attempted to have carpal tunnel syndrome covered through the auto
accident.

        The Office of Judges concluded that the fact that Mr. Hammonds had bilateral carpal tunnel
syndrome surgery well before he ever filed this claim for carpal tunnel syndrome makes the timing
of his claim somewhat suspect. Further, he never returned to work after he was off in November
of 2013 to have that surgery. Therefore, he has not had any further work exposure. Mr. Hammonds
now reports that his symptoms are returning which the Office of Judges determined indicates that
the etiology of the carpal tunnel syndrome is not work-related. It noted that one would expect the
carpal tunnel syndrome to improve with no further exposure post-surgery if it was occupationally
related. The Board of Review adopted the findings of fact and conclusions of law of the OOJ and
affirmed its Order on October 24, 2016.

        After review, we agree with the reasoning and conclusions of the Office of Judges as
affirmed by the Board of Review. The evidence indicates that Mr. Hammonds has carpal tunnel
syndrome; however, it is not related to his employment duties. He underwent carpal tunnel
syndrome surgery long before he filed this claim. His symptoms returned after the surgery despite
the lack of occupational exposure. His claim was correctly rejected.

        For the foregoing reasons, we find that the decision of the Board of Review is not in clear
violation of any constitutional or statutory provision, nor is it clearly the result of erroneous
conclusions of law, nor is it based upon a material misstatement or mischaracterization of the
evidentiary record. Therefore, the decision of the Board of Review is affirmed.



                                                                                          Affirmed.

ISSUED: September 15, 2017


CONCURRED IN BY:
Chief Justice Allen H. Loughry II
Justice Robin J. Davis
Justice Margaret L. Workman
Justice Menis E. Ketchum
                                                 3
Justice Elizabeth D. Walker




                              4